Citation Nr: 9902529	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a bilateral ear 
disability, to include a perforated eardrum, hearing loss, 
and residuals of ear infections.



REPRESENTATION

Appellant represented by:	The American Legion









INTRODUCTION

The veteran had active service from January 1962 to January 
1964.  

This appeal arises from a September 1994 rating decision of 
the Pittsburgh, Pennsylvania Regional Office (RO).  The case 
was remanded from the Board to the RO in March 1997 for 
additional development of the evidence.  


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show the presence of a perforated eardrum of either ear 
currently or during service.

2.  The veteran has presented no competent medical evidence 
to show a nexus between post service ear infections and 
service.

3.  The veteran has presented no competent medical evidence 
to show a nexus between current sensorineural hearing loss of 
the right ear and service.

4.  The veteran currently has hearing loss of the left ear 
that was first manifest on the October 1963 separation 
examination.

5.  The veterans claim of entitlement to service connection 
for ear disability to include a perforated eardrum, ear 
infections, and hearing loss of the right ear is not 
plausible.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was incurred during service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1998).

2.  The claim of entitlement to service connection for ear 
disability to include a perforated eardrum, ear infections, 
and hearing loss of the right ear is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the November 1961 pre-induction examination, the veteran 
reported a history of a perforated left eardrumnow intact, 
no disability.  Also reported was ear trouble.  On 
examination, the ears were clinically evaluated as normal.  
Bilateral hearing was 15/15 for whispered and spoken voice.

In June 1963, the veteran was worried about an old 
perforation of the left eardrum.  On examination the eardrum 
was intact.  

In August 1963, ear infections in the past were reported.  
The veteran complained of pain and drainage of the right ear 
for 24 hours.  On examination of the right ear, the external 
canal was purulent.  The impression was otitis externa.  

On the October 1963 separation examination, the veteran 
reported a history of ear trouble, running ears, and a 
ruptured eardrum.  On examination, the ears were clinically 
evaluated as normal.  Bilateral whispered and spoken voice 
was 15/15.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20

15
LEFT
25
20
20

40

The aforementioned ASI units have been converted to ISO units 
to facilitate comparisons.  In this regard, ASI units were 
used by the service department prior to October 31, 1967.

On the July 1994 claim, the veteran requested service 
connection for a perforated eardrum.  He indicated that 
during a training session in March 1962, a tank fired its gun 
and he noticed a sharp pain of the ears.  He started to feel 
ill.  For many years after this episode the veteran reported 
suffering form ear infections (otitis media).  He further 
reported that a physician commented during his separation 
examination that he wondered how the veteran got into the 
service with a hole that size in his eardrum.  

On authorized audiological evaluation in August 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
45
70
LEFT
25
30
35
60
70

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 78 percent in the left ear.  It 
was reported that the right ear showed normal to mildly 
impaired sensitivity for pure tones in the lower and middle 
frequencies up through 2000 Hz with moderate to severe 
impairment noted in the higher frequencies.  Speech 
recognition was mildly impaired.  The left ear showed normal 
to mildly impaired sensitivity for pure tones in the lower 
and middle frequencies up through 2000 Hz with moderate 
sensorineural impairment in the higher frequencies.  Speech 
recognition was moderately impaired on the left.  

On the February 1995 substantive appeal, the veteran 
indicated that he suffered a perforated ear drum in service 
but that the ruptured ear drum was overlooked due to the 
seriousness of the pneumonia that he had at that time.  Since 
service, the veteran indicated that he was treated through 
the 1960s by Dr. Monsour for otitis media of the right ear.  
Recent VA testing showed bilateral hearing loss, and that 
bilateral perforations had been grown over.  

Medical records were received in August 1997 from the Social 
Security Administration (SSA) that do not include complaints, 
findings or diagnoses relative to the ears.  

Received in September 1997 were treatment records from 1972 
to 1980 from Kevin Wong, M.D., that show that the veteran was 
treated for an earache in January 1972 and an ear infection 
in December 1976.

A September 1997 statement from Randy Swackhammer, M.D., 
indicates that he had treated the veteran for hypertension.  
He also treated the veteran in the past for recurrent otitis 
with 2 visits in the current year for otitis on the right.  

Received in October 1997, was an August 1994 statement from 
Howard Monsour, M.D., that indicates that he had treated the 
veteran in the early part of the 1960s and currently.  
Following discharge from service, Dr. Monsour treated the 
veteran repeatedly for otitis media externa.  Unfortunately, 
records from the 1960s were destroyed in a fire more than 20 
years before.  

Received in October 1997 was an April 1986 report from 
Latrobe Area Hospital that shows that the veteran was treated 
for a right otitis externa/media.

On VA ear examination in March 1998, the veteran reported a 
history of a left eardrum perforation prior to service in 
January 1962.  While in the service, he reported that a tank 
gun exploded in proximity to his right ear resulting in a 
perforation of the right tympanic membrane.  Reportedly, the 
veteran had difficulty understanding conversation and hearing 
on the phone.  He also reported repeated ear infections of 
the right ear.  He estimated having 5 ear infections a year 
of the right ear.    

On examination, the auricles were unremarkable.  The ear 
canals were patent, bilateral tympanic membranes were intact 
and exhibited normal landmarks.  The tympanum and mastoid 
were unremarkable.  There were no conditions secondary to ear 
disease, such as disturbance of balance, upper respiratory 
disease, hearing loss, etc.  There was no evidence of an 
active ear disease to include middle or inner ear infections.  
An audiogram showed mild sensorineural hearing loss.

In a June 1998 telephone report of the contact the veteran 
indicated that his left ear was not service connected but 
that he felt that his right ear was.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and an organic disease of the central 
nervous system (high frequency hearing loss) becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§  1101, 1112, 113 (West 1991 & Supp 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
Chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim, 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veterans claim of service connection for hearing loss of 
the left ear is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is plausible.  

Upon entrance into service, the veterans bilateral hearing 
was normal.  On the October 1963 separation physical 
examination, audiometric evaluation revealed an auditory 
threshold of 40 decibels of the left ear at 4000 Hz.  Under 
38 C.F.R. § 3.385, one auditory threshold of 40 decibels is 
considered to be a disability for VA compensation purposes.  
Moreover, on VA audiological examination in August 1994, 
testing showed the presence of moderate hearing loss of the 
left ear.  Accordingly, the evidence supports the veterans 
claim of service connection for hearing loss of the left ear.

Conversely, audiometric findings for the right ear on the 
October 1963 separation examination were normal.  Hearing 
loss of the right ear was first demonstrated during 
audiological evaluation in August 1994, more than 20 years 
after separation from service.  

Regarding the claim of service connection for a perforated 
eardrum, in November 1961 the veteran reported suffering a 
perforated left eardrum prior to service.  As part of his 
current claim, the veteran has alleged that he suffered a 
perforated right eardrum in March 1962.  A ruptured eardrum 
was reported on the October 1963 separation examination.  The 
service medical records, however, show that the eardrums were 
intact in November 1961 and June 1963, and the ears were 
clinically evaluated as normal on the October 1963 separation 
examination.  The post service medical evidence is silent 
regarding the presence of a perforated eardrum.  The March 
1998 VA ear examination showed that the bilateral tympanic 
membranes were intact and exhibited normal landmarks.  The 
examiner further indicated that there was no evidence of 
current ear disease.  Thus, the medical evidence fails to 
show the presence of a right or left perforated eardrum 
during service or thereafter. 

Regarding the claim of service connection for ear infections, 
in August 1963 the veteran reported that he had had ear 
infections in the past.  At that time, he was treated for 
otitis externa of the right ear.  The remainder of the 
service medical records are silent concerning ear infections.  
A history of running ears was reported on separation in 
October 1963.  Following service, records from Dr. Wong show 
treatment for an ear infection in the mid-1970s, and Dr. 
Swackhammer indicated that he had treated the veteran for 
recurrent otitis in 1997.  Dr. Monsour indicated that he had 
treated the veteran in the early part of the 1960s for otitis 
media externa.  Dr. Monsour further indicated that his 
records from the 1960s had been destroyed 20 years before.  
This evidence shows that the veteran was treated on one 
occasion during service for an ear infection.  The post 
service evidence does not demonstrate the presence of chronic 
ear infections that may be linked to the veterans military 
service.  

The only evidence that would support the veterans claim of 
service connection for a perforated eardrum, ear infections 
or hearing loss of the right ear is found in his statements; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of presenting a well grounded 
claim of service connection for ear disability to include a 
perforated eardrum, infections, or hearing loss of the right 
ear.  


ORDER

Entitlement to service connection for hearing loss of the 
left ear is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for ear disability to include 
perforation of the eardrum, ear infections, and hearing loss 
of the right ear is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
